             Case 20-10343-LSS          Doc 736    Filed 05/30/20   Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re                                          :   Chapter 11
                                               :
BOY SCOUTS OF AMERICA and                      :   Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,                             :
                                               :   (Jointly Administered)
                             Debtors.          :

                       NOTICE OF APPEARANCE AND REQUEST
                       FOR NOTICES AND SERVICE OF PAPERS

        PLEASE TAKE NOTICE that Bruce W. McCullough, Esquire, represents Agricultural

Insurance Company, party in interest in the above case. The undersigned hereby enters his

appearance pursuant to section 1109(b) of the Bankruptcy Code and Federal Rule of Bankruptcy

Procedure 9010(b) and requests copies of all notices and pleadings pursuant to Federal Rules of

Bankruptcy Procedure 2002. Documents should be served upon:


                               Bruce W. McCullough, Esquire
                                     Bodell Bové, LLC
                               1225 N. King Street, Suite 1000
                                  Wilmington, DE 19801


                                                   BODELL BOVÉ, LLC

                                                   /s/ Bruce W. McCullough
                                                   Bruce W. McCullough (Del. ID 3112)
                                                   1225 N. King Street, Suite 1000
                                                   P.O. Box 397
                                                   Wilmington, DE 19899-0397
                                                   Phone: (302) 655-6749
                                                   Fax: (302) 655-6827
                                                   Email: bmccullough@bodellbove.com
                                                   Attorneys for Agricultural Insurance Company

Dated: May 30, 2020
              Case 20-10343-LSS         Doc 736    Filed 05/30/20   Page 2 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re                                          :   Chapter 11
                                               :
BOY SCOUTS OF AMERICA and                      :   Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,                             :
                                               :   (Jointly Administered)
                             Debtors.          :

                               CERTIFICATE OF SERVICE

        I, BRUCE W. McCULLOUGH, hereby certify that on this date a copy of the foregoing

Notice of Appearance and Request for Notices and Service of Papers was served via CM/ECF on the

following:


                                  Derek C. Abbott, Esquire
                               Andrew R. Remming, Esquire
                               Joseph C. Barsalona , Esquire
                                  Paige N. Topper, Esquire
                            Morris, Nichols, Arsht & Tunnell LLP
                            1201 North Market Street, 16th Floor
                                       P.O. Box 1347
                             Wilmington, Delaware 19899-1347

                                All attorneys through CM/ECF


                                                   /s/ Bruce W. McCullough
                                                   Bruce W. McCullough (Del. ID #3112)

Dated: May 30, 2020
